The s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                     December 3, 2014

                                    No. 04-14-00260-CV

             ONE (1) 1992 CHEVROLET PK, VIN. 1GCEC14Z4NE164549,
                                  Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-13890
                         Honorable Peter A. Sakai, Judge Presiding


                                      ORDER
       On November 24, 2014, Appellant Timothy Knoeppel filed a Reply brief and motion for
extension of time requesting an extension to November 24, 2014 to file his Reply brief. The
motion is granted. Appellant’s Reply brief is filed by this court on November 24, 2014.

      It is so ORDERED on December 3, 2014.

                                                         PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court